Remarks
	This office action is response to the application filed on 08/15/2019, the examiner acknowledge that the claims 1-20.
	This office action (restriction) replaces the office action (restriction) sent on 02/04/2021.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a radar system for use in an autonomous driving vehicle, comprising: an antenna module configured to radiate a transmission signal with a dual edge-fed slotted waveguide antenna in a plurality of directions and to generate radar data capturing a surrounding environment; and a perception module configured to detect and identify a target in the surrounding environment from the radar data and to control the antenna module., classified in H04B7/0426 and H04B 7/0613.
II. Claims 12-20, drawn to An antenna array, comprising: a plurality of distributed feed networks coupled to the plurality of antenna sections and configured to serve as a feed to the plurality of antenna sections, each of the plurality of distributed feed networks being a corporate feed structure comprising a plurality of transmission lines and further configured to propagate the one or more transmission signals through the plurality of transmission lines, classified in H01Q21/28, H01Q1/50, H01Q13/203.
The inventions are distinct, each from the other because of the following reasons:
Invention I and II are related as combination (I) and subcombinations (II).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (I) as claimed 1-11 does not require the particulars of the subcombination (II) as claimed 12-20.
In respect to Invention I the combination has separate utility “a radar system for use in an autonomous driving vehicle, comprising: an antenna module configured to radiate a transmission signal 
In respect to Invention II the subcombination has separate utility “An antenna array, comprising: a plurality of distributed feed networks coupled to the plurality of antenna sections and configured to serve as a feed to the plurality of antenna sections, each of the plurality of distributed feed networks being a corporate feed structure comprising a plurality of transmission lines and further configured to propagate the one or more transmission signals through the plurality of transmission lines” by which can perform separately because it capable of operating without Invention I combination. See MPEP § 806.05(d).
The examiner has required restriction between combination and subcombinations. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844